Exhibit 10.19

 

Annual Incentive Bonus

 

In 2001, the Compensation Committee (the “Committee”) of the Board of Directors
of Susquehanna Bancshares, Inc. (“Susquehanna”) retained an outside consultant
to evaluate Susquehanna’s executive compensation program and to make appropriate
recommendations. Base salaries, annual incentives, long term incentives and
related compensation issues were included in the evaluation. The evaluation
report was presented to the Committee in December 2001. Based on the
recommendations contained in the report, the Committee approved the following
programs:

 

  •   a short term annual cash incentive program for 2002 and 2003 (which was
renewed for 2004 and 2005); and

 

  •   a long term incentive program for 2002, 2003 and 2004.

 

Short Term Annual Cash Incentive Program. The short term annual cash incentive
program, known as the “Key Executive Annual Incentive Plan,” is available to
designated members of Susquehanna’s executive, corporate and senior management.
In 2004, 67 individuals, including Messrs. William J. Reuter, Gregory A. Duncan,
Drew K. Hostetter and Michael M. Quick, participated in the program.

 

For each year of the program, a target annual incentive award is established for
each participant that is based on a percentage of the participant’s base salary.
Percentage targets range from 15% to 70%, dependent on the participant’s
executive position. As long as minimum targets have been met, incentive awards
have minimum payouts ranging from 4.5% to 21%, and maximum payouts ranging from
22.5% to 105%, of the participant’s base salary, dependent on the participant’s
executive position. Calculation of a participant’s target award and actual
maximum or minimum award, if any, is based upon on at least two performance
components:

 

  •   an individual performance component, based upon the participant’s
realization of individual goals established by the participant’s supervisor
during the participant’s annual performance appraisal; and

 

  •   a corporate performance component, based on a performance matrix
consisting of an annual return on equity target and an annual earnings per share
growth target for Susquehanna.

 

With respect to the corporate performance component, for each year of the
program, the return on equity target is established based on peer group return
on equity. In 2004, the return on equity target was 10%. The earnings per share
growth target is established by the Committee. In 2004, the earnings per share
target was 12.78%. Each year, minimum and maximum thresholds are established for
both targets. In 2004, the minimum return on equity threshold was 10.22% and the
minimum annual earnings per share growth threshold was 5%. If either target
falls below its minimum threshold in a given year, no incentive award may be
granted. For 2004, the maximum return on equity threshold was 14.06% and the
maximum annual earnings per share growth threshold was 12.5%.

 

An additional, third “unit” performance component is also applied to
participants in the program who are responsible for certain Susquehanna business
units. The unit component is based upon satisfaction by the particular unit of
certain goals established for that unit by Susquehanna’s management. For
example, a participant in the program who is a president of a particular bank
subsidiary (i.e., a “unit”) would be evaluated not only on Susquehanna’s
performance (i.e., the corporate component) and his or her own individual
performance (i.e., the individual component), but on the bank’s performance
(i.e., the unit component), as well.

 

Each performance component of the award is weighted, based upon the individual
participant’s responsibilities. For example, the corporate component of one
participant may consist of 60% and the individual component may consist of 40%
of the targeted award for those participants whose award is based solely on the
corporate and individual components. Those with a unit performance component may
have a unit portion weighted at either 25% or 50%, with the corporate and
individual components adding up to 100%.

 

In 2004, for a participant to receive 100% of his or her target annual incentive
award, Susquehanna had to achieve 12.78% return on equity and 10% annual
earnings per share growth. Additionally, the participant had to

 

1



--------------------------------------------------------------------------------

achieve his or her individual targets, and, if applicable, his or her unit had
to satisfy its unit goals. In 2004, Susquehanna’s return on equity was 10.73%
and its earning per share growth was 2.6%. Accordingly, Susquehanna did not meet
the minimum thresholds under the program or the targets, and no bonuses were
paid out under the short term annual cash incentive program.

 

Long Term Incentive Program. The long term incentive program awards, at the
discretion of the Committee, non-qualified stock options and/or restricted stock
to participants in the program. No options or stock are awarded if Susquehanna’s
cumulative earnings per share has increased less than 3% per year from the base
year of 2001. Targeted annual earnings per share growth for the three year
program is 8% with a maximum threshold of 10%.

 

In 2004, the long-term incentive program had 67 participants. Each participant
was given a fixed target number of non-qualified stock options for each program
year (i.e., 2002, 2003 and 2004) based upon their respective positions within
Susquehanna, ranging from a minimum of 2,600 to a maximum of 37,000. For each
year of the program, a participant can be awarded 20% (minimum threshold of 3%
growth) to 125% (maximum threshold of 10% growth) of his or her targeted amount,
depending on Susquehanna’s earnings per share performance for that year.

 

The long term incentive program is a cumulative program, meaning that the
performance in 2004 is aggregated with the prior year’s performance so that
improved performance year over year can allow the awarding of prior year shares
not earned, if cumulative performance warrants.

 

Any non-qualified stock options or restricted stock granted under the program
will be issued under Susquehanna’s Equity Compensation Plan. In 2004,
Susquehanna’s cumulative earnings per share growth was 3%. Accordingly, in
February 2004, the Committee determined that participants in the plan would be
awarded 20% of their respective target shares under the program for 2004. Grants
for 2004 were made in March, 2005. An aggregate amount of 157,140 non-qualified
stock options were awarded. Of this total, 7,400, 3,400, 3,400 and 3,400 stock
options were granted to Messrs. Reuter, Duncan, Hostetter and Quick,
respectively. Mr. Bernard A. Francis, Jr., who does not participate in the
program, also received a discretionary grant of 1,200 stock options.

 

Other Compensation

 

Executive Supplemental LTD Plan. Susquehanna provides executive supplemental
disability insurance for certain of its executive and senior officers, including
Messrs. Reuter, Hostetter, Duncan and Francis. Valley Forge Asset Management
Corp. (“VFAM”) also provides similar insurance for Mr. Francis. The individual
policies are designed to supplement coverage, in the event of a disability, to
bridge the gap between the maximum amount available under the plan and 60% of
the executive’s salary. The premiums paid for this insurance in 2004 were
$4,475, $2,106, $2,233 and $7,419 for Messrs. Reuter, Hostetter, Duncan and
Francis, respectively.

 

Francis Life Insurance Policy. VFAM pays the premium on a term life insurance
policy for Mr. Francis. The face amount of this policy is $750,000. The premium
paid for this insurance in 2004 was $4,350.

 

Francis Bonus. In 2004, Mr. Francis earned a bonus of $230,000 under a bonus
program offered by VFAM. Under the program, employees, including Mr. Francis,
may receive a semi-annual bonus in such amounts as determined by the board of
directors within guidelines established by VFAM. The key elements of the
guidelines are an employee’s performance of his or her designated
responsibilities and VFAM’s attainment of budget goals related to asset and
revenue growth and its overall profitability as determined by Susquehanna’s
management.

 

2